Citation Nr: 1416916	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and paranoia.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1980 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran first filed a claim for a psychiatric disorder in July 2009 and the RO denied the claim in October 2009.  Within a year of that decision, the Veteran submitted a Notice of Disagreement, which kept the claim pending.

The Veteran made claims for a nervous condition, depression, anxiety, and paranoid schizophrenia, which are all considered one claim for mental health disability.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issue on appeal has been recharacterized as above. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA should provide an examination to comply with its duty to assist the Veteran.  The Veteran described current symptoms and has a current diagnosis of depression; he reported stressful events during service and symptoms and problems since service, suggesting a potential causal connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Veteran reported having treatment at VA since 1984; those records should be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any VA records from 1984 through 2001 and from 2011 forward.  Requests for federal records should continue until they are obtained or there is evidence that they do not exist.  If records cannot be obtained, notify the Veteran and allow him an opportunity to provide the records.

2.  Schedule the Veteran for a VA mental health examination and forward the claims file to the examiner to answer the following:

a.  Is the Veteran's current mental health issue(s) at least as likely as not related to his service, including reports of stress from officers?

Take note of the Veteran's reports of symptoms and treatment.  If the examiner dismisses any opinions or statements as less probative, he/she should explain the rationale for doing so.  

If an opinion cannot be offered without resort to speculation, Court cases require the examiner to state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


